Citation Nr: 1520396	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  06-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, M.J.C., and C.M.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a September 2006 Board hearing before a Veterans Law Judge (VLJ).  

In July 2007 and June 2011, the Board remanded this matter for further development.  Following notice to the Veteran that the VLJ who conducted her September 2006 hearing was no longer employed by the Board, the Veteran's claim was remanded in December 2012 for a new hearing.  In April 2013, the Veteran testified before the undersigned VLJ.  

In August 2013 and June 2014, the Board again remanded this matter for further development.  

In December 2014, the Board requested a medical opinion relating to the issue on appeal.  Following its receipt by the Board, the Veteran and her attorney were provided a copy of the medical opinion in February 2015.  


FINDING OF FACT

A psychiatric disability, to include PTSD, is not attributable to the Veteran's active military service.  



CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating their claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  

Specifically regarding VA's duty to notify, in a February 2004 letter, the Veteran was apprised of what the evidence must show to establish entitlement to PTSD resulting from an in-service sexual assault, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In March 2006, the Veteran was apprised of how VA determines disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Later, in June 2011, the Veteran was apprised of VA's duty to notify with respect to a claim for service connection for a psychiatric disability, other than PTSD.  

Regarding VA's duty to assist, the AOJ has obtained the Veteran's service treatment records (STR), Social Security Administration (SSA) records, VA medical records, Vet Center records, as well as identified private medical records.  The Veteran has also been afforded hearings before the Board.  Furthermore, during the course of this appeal, VA medical examinations were undertaken in June 2004, January 2014, and July 2014.  Opinions were obtained in February 2010 and January 2015.  The Board finds that the medical examinations and opinions are adequate as they reflect a full review of the evidence of record and are supported by sufficient detail.  Thus, there is adequate medical evidence of record to make a determination in this case.  

With the above in mind, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When the Secretary fails to comply with a remand order, the Board errs by failing to ensure compliance.  In its request for VA medical opinion in December 2014, the Board requested that the opinion be provided by a psychiatrist.  The January 2015 opinion that resulted from the Board's request was provided by a psychologist not a psychiatrist.  The psychologist reviewed the Veteran's medical records and claims folders and wrote a detailed opinion.  Neither the Veteran nor her attorney has alleged any errors with respect to the content of the VA psychologist's January 2015 opinion.  

The Board notes that VA is required to comply with remand orders, but it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order).  Moreover, "[n]owhere is it provided in law or regulation that opinions by ... psychiatrists are inherently more persuasive than that of other competent mental health professionals."  Williams v. Brown, 4 Vet. App. 270, 273 (1993) (noting that the Board erred when it failed to explain why mental health examinations provided by psychiatrists were more persuasive than mental health examinations provided by a psychologist and a registered nurse therapist).  To the contrary, medical evidence is competent if it is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2014); see Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (concluding that a nurse practitioner provided competent medical evidence when she conducted the appellant's back and abdominal examinations because she had advanced education and training).  Because the opinion was provided by a competent mental health professional, a psychologist, whose advanced education and training qualified her to offer a medical opinion, the Board finds there was substantial compliance with its December 2014 medical opinion request.  

II.  Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).  

The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Certain chronic diseases, such as psychoses are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

A "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  

Specifically, for PTSD claims, the record must include (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304.  

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) .  

Additionally, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.  

The Veteran's medical history is well documented in the record on appeal.  

Initially, the Board notes that post-service treatment records document the Veteran's reported history of having been physically and sexually abused by family members when she was growing up.  Records also reflect the Veteran's abuse of alcohol and drugs during her teenage years prior to active service as well as self-destructive behavior, to include attempts at taking her own life.  Post-service records reflect diagnoses of PTSD, in part, based on the Veteran's childhood physical and sexual abuse.  

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304.  

While private medical records do document the Veteran's issues with alcohol and substance abuse prior to service, as well as self-destructive behavior, the Veteran's service entrance examination does not reflect a diagnosed psychiatric disorder; nor is there evidence that the Veteran was mentally unsound at service entrance in November 1985.  In this case, the Board does not find clear and unmistakable evidence of a pre-existing psychiatric disorder.  Therefore, the Board considers the Veteran to have been in sound condition at the time of her entry onto active service in November 1985.  

The Veteran's military records identify her military occupational specialty as military policeman (MP).  She has identified that she was sexually assaulted by a group of MPs during an "initiation" ceremony and that her life was threatened if she ever reported the rape.  She also claims to have been assaulted later that same day (or night) by three unknown assailants while she was taking a shower.  During the course of the assault, the Veteran was reportedly beaten, raped, and knocked unconscious.  

The Board has reviewed the Veteran's STRs and service personnel records for the various types of evidence which may constitute proof of a physical or sexual assault, such as evidence of behavioral changes or treatment for physical conditions consistent with the claim.  In this case, the records do not support the Veteran's report that she was sexually assaulted in service.  The Veteran's STRs do not contain evidence of medical treatment for any physical injuries such as contusions, lacerations, or head injuries consistent with the physical assaults described.  The records also are entirely negative for psychiatric complaints or symptomatology.  

In an October 2005, the Veteran's treating counselor (readjustment therapist) at the Duluth Vet Center submitted the Veteran's responses to a post-assault "markers" questionnaire.   

In February 2010, a VA psychologist conducted a review of the Veteran's claims folders.  She opined that the evidence did not support behavior changes in service or shortly thereafter that would be indicative of a personal assault having been committed upon the Veteran in service.  In this regard, the psychologist discussed the Veteran's responses to the "markers" questionnaire and opined that the Veteran's responses did not necessarily substantiate behavioral changes in or shortly after service related to an in-service sexual assault.  The psychologist also commented that there were no records from the Veteran's time in service indicating a decrease in performance or poor performance/counseling or disciplinary action.  Additionally, the psychologist indicated that following the Veteran's discharge from service in January 1987, there was no evidence of any post-service psychiatric symptoms until the Veteran's treatment two years later for depression related to a back injury.  The psychologist referenced statements from two friends documenting the Veteran as being a lively, strong, and active person until she had suffered a lower back injury at work.  Following the injury, the friends noted, the Veteran had changed.  

The above-noted January 2015 VA psychologist concurred with the February 2010 VA psychologist that the evidence did not support any behavior changes demonstrated in service or shortly thereafter that would be indicative of a personal assault having been committed.  

The Veteran's treating counselor at the Duluth Vet Center in Duluth, Minnesota testified in August 2013 that she could not believe there could not be social behavior changes in the Veteran after the sexual assault occurred.  However, when pressed about her comment, she indicated that it would be hard to explain.  Otherwise, the counselor indicated that the Veteran had continued to be a professional soldier even after the assaults had occurred.  

The Board's review of the medical evidence reflects both favorable and unfavorable opinions as to whether the Veteran suffered  an in-service sexual assault as alleged.  

The Veteran's treating counselor at the Duluth Vet Center has submitted statements that note her belief in the Veteran's reported history of being sexually assaulted in service.  The counselor has also testified in support of the Veteran's claim.  Of note, in a March 2005 statement, the counselor commented:

[The Veteran] reports that memories of the incident have been repressed and/or denied since it happened and are just now becoming clear.  Until coming in to the Vet Center she reports being aware of disturbing memories that were fragmented and incomplete - since we have been getting together she has pieced together some of the specifics and the feelings - she is still troubled at the blanks in her memory and we will continue to get as many details as possible for her own healing.  

In the above-noted October 2005 statement, the Vet Center counselor further commented:

There is no doubt that [the Veteran] has other mental health diagnosis and that her care is quite complicated from both childhood abuse (a pre-existing condition which the rape aggravated) and life events after her time in the military.  Adding to the dilemma is the fact that only recently has she talked about/sought help for the rape, which of course is normal with PTSD.  None of this diminishes her report of being brutally raped as a sick initiation game in 1986.  She truly believed she would be killed if she reported the assault and to this day is fearful that she will be found and hurt because she is filing this claim.  

In a September 2006 statement, the counselor noted:

While [the Veteran] was stationed in Germany she was sexually assaulted several times.  She did not report it and she did not seek medical care.  Who was she going to go to?  She was an MP.  Plus, she was told that IF she talked, they would find her and kill her.  

Otherwise, by way of history, in a February 2003 VA treatment note, the Veteran reported, "I know what my problem is, I have diff[iculty] [with] reality when having flashbacks about things that happened when in Germany or when a child[.]"  Thereafter, in a September 2003 VA treatment note, the Veteran was noted to report experiencing military sexual trauma in the past.  

In an October 2003 VA treatment note, the clinician noted that the Veteran had begun the session by asking how to go about getting service connected.  It was also noted that the Veteran began sharing graphic incidents in service where men had sexually harassed her by inviting her to their homes when their wives were not present, or by describing their genitals.  Later in October 2003, a VA treatment note referenced the Veteran's report of being sexually harassed in the military, that her partners on patrol were always male, and that these partners would always talk about sex and approach her for sex.  

The Veteran filed her claim for service connection for PTSD in December 2003.  

In June 2004 the Veteran was provided a VA PTSD examination.  The examiner discussed the Veteran's medical history.  The Veteran reported that her current psychiatric difficulties were related to having been sexually harassed during her active service period.  The harassment, in particular, consisted of being asked by male MPs to have sex, having male MPs describe their genitals to her, or male MPs exposing themselves to the Veteran.  The Veteran also described one incident in which a male MP grabbed her breasts.  The examiner noted, in particular:

In all of the events [the Veteran] reported, she was reporting she was asked (not forced or harassed) by fellow MPs for sex, but that she handled these encounters assertively, without fear or helplessness[,] as she declined their invitations and reminded them she was married.  She did not endorse at any time feeling pressured or coerced into any act that she did not want to do.  Therefore, per DSM-IV, Criteri[on] A does not appear to be met for the events she described from her military service in Germany, though she may have experienced some discomfort[,] "icky" feelings[,] when the one MP showed her his penis.  

She reported that she does have memories of the military experiences but did not endorse a clinically significant level of distress related to those memories. . . . She did not describe any reminders or emotional distress upon remembering the invitations for sex while in the military and exhibited no difficulty or distress when talking about these events.  

The Veteran reported efforts to avoid thoughts, feelings or conversations about childhood trauma about four times in the past month and did not report any specific efforts to avoid thoughts, feelings, or conversations about the military sexual invitations and was able to talk about them freely without any distress during the interview.  

As for diagnostic testing, the examiner noted that the Veteran produced a technically valid Minnesota Multiphasic Personality Inventory testing (MMPI-2), although there was a slight suggestion of exaggeration, possibly as a plea for help.  She also noted that the Veteran's MMPI-2 profile suggested a significant psychopathology and emotional turmoil.  The examiner's diagnosis was PTSD related to childhood trauma, dissociative identity disorder (probable), and major depressive disorder (recurrent).  

A later VA treatment note, dated in April 2013, reflects a VA staff psychiatrist's impression of the following:

A second review of the medical record confirms a history of affective instability, interpersonal difficulties, and self-injurious behaviors consistent with borderline personality disorder - this would be my primary working diagnosis at this point.  Difficult to verify comorbid Axis I issue due to [Veteran's] hazy and impressionistic self-report.  

In a January 2014 VA PTSD examination, the examining psychologist discussed the Veteran's medical history as well as her reported sexual trauma in service.  He diagnosed the Veteran with borderline personality disorder and commented:  

Given the non-credible nature of [the Veteran's] self-report, an opinion about her psychiatric disabilities that have been diagnosed since December of 2003 cannot be offered without resorting to speculation.  During her 2004 VA exam, she presented a very different report of claimed "sexual trauma" that was found not to meet criteria as a traumatic event.  During that interview, the Veteran reported that she was propositioned but never forced or coerced into sexual relations with anyone.  A review of the records note that since then, the Veteran's report of [military sexual trauma] has become increasingly exaggerated with regard to the severity of her claimed attacks.  This lack of consistency and her report that she has been "putting the pieces" of memory fragments together further undermines the credibility/reliability of her self-report.  Additional testing would not be helpful to clarify this matter.   

The Veteran was again examined in July 2014.  A different examining psychologist discussed the Veteran's medical history as well as her reported sexual trauma in service.  He noted:

The Veteran has a lengthy mental health record extending back, per her report, to her childhood.  Unfortunately, it is not possible to conduct a reliable diagnostic assessment in the context of the current examination, because the veteran - as she has done in multiple previous C&P examinations - engages in significant over-reporting of her actual psychological symptoms.  A precise diagnosis or assessment of psychiatric disability cannot be rendered without resort to mere speculation because of the degree of the Veteran's over-reporting and because of inconsistencies in her self-report over time that lend additionally to concerns about her credibility in the examination; thus, no opinion on the Veteran's many charted diagnoses (i.e., PTSD, borderline personality disorder, dissociative disorder, depression, and anxiety) will be made on the basis of the current testing and clinical interview.  

Thereafter, the Veteran's claims folders were reviewed by a VA psychologist in January 2015.  With regard to psychiatric disorders, the psychologist discussed the medical evidence and opined that a diagnosis of depression was not symptomatically supported in the claims folders on a clear, consistent basis.  She also determined that a diagnosis of dissociative identity disorder (DID) was also not supported by the records.  Otherwise, the psychologist found that a borderline personality disorder was supported in the claims folders and that this diagnosis had been consistently given by treating mental health providers.  With regard to PTSD, the psychologist commented:

Diagnosis of PTSD met only as related to childhood sexual abuse as stressor; also not clearly documented whether or not [criterion F] is met in that it is not clear that childhood abuse and therefore PTSD is the source of her significant distress/impairment, etc. vs. her borderline personality disorder.  However, it is a reasonable assumption that childhood sexual abuse has been at least a significant contributor to her problems with effective functioning.  The only clear, concise, complete evaluation with fully delineated symptomatology done of PTSD in [claims folders] was done by C&P examiner [in June 2004].  

With respect to pre-service psychiatric disabilities and whether they were aggravated by service, the psychologist referred to the findings in the June 2004 VA examination as addressing and answering that question.  In this regard, the psychologist noted that the Veteran had PTSD related to childhood sexual abuse and she also had a clear diagnosis of borderline personality disorder.  (Parenthetically, as discussed previously, the Board has determined that the Veteran is presumed sound at the time of her entrance onto active service.)  

With respect to a diagnosis of PTSD and the Veteran's stressors, the January 2015 psychologist again referred to the findings in the June 2004 VA examination as best addressing and answering that question.  In this regard, the psychologist noted that when the Veteran reported her alleged military sexual trauma to the June 2004 VA examiner, she did so with little negative affect which, the psychologist commented, was not consistent with a discussion of a violent traumatic stressor.  Otherwise, the psychologist noted that the stressor that supported a diagnosis of PTSD was related to the Veteran's sexual abuse in childhood.  

The VA psychologist went on to comment at length on the thoroughness and completeness of the June 2004 VA examination.  In particular, the psychologist noted:

In the body of the report, each diagnostic criterion for PTSD is delineated and the patient's descriptions of her symptoms related to each criterion are thoroughly described.  It is very clear that the interview was comprehensive and thorough as it relates to a possible PTSD diagnosis.  The examiner was clear in her documentation of reported traumatic stressors throughout this Veteran's lifespan, how these stressors were described in the interview, how the Veteran did or did not connect them to known PTSD symptoms, how the Veteran's childhood sexual trauma was described as impacting her vs. how her alleged [military sexual trauma] was described as impacting her.  

Furthermore, the January 2015 VA psychologist addressed the favorable statements from the Duluth Vet Center counselor as well as the counselor's progress notes related to her sessions with the Veteran.  In particular, the VA psychologist noted:

[The claims folders] also contain[] a letter from [the Vet Center counselor] expressing [her belief] in the accuracy of the Veteran's account of her MST.  Unfortunately, the [counselor] does not support this with a professional description of typical trauma symptomatology, reasons why the [counselor] believes this Veteran's particular account . . . or any other data.  Her input would be much more helpful if it consisted of more than just restating the story that she has been told and adding that she herself does believe the story.  [The counselor's] session notes are not useful in adding to our understanding of her work with [the Veteran] or [the Veteran's] ongoing description of her past stressors or current functioning.  

When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  At the same time, the Board must provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Also, the Board is not required to accept a claimant's uncorroborated account of his or her active service experiences, or a veteran's statements regarding his or her alleged stressors if the Board does not find the statements regarding the stressors to be credible.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and/or inconsistency with other evidence of record).  See also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Here, the Board finds a lack of supportive evidence of behavioral changes demonstrated in service of shortly thereafter that would be indicative of a personal assault having been committed upon the Veteran in service.  Both the February 2010 and January 2015 VA psychologists reviewed the Veteran's claims folders and found no such evidence.  The Board's own review likewise did not identify behavioral changes or evidence that would necessarily support an in-service personal assault.  The markers' questionnaire submitted by the Veteran's counselor at the Duluth Vet Center has been considered, as has her testimony.  As noted above, the February 2010 VA psychologist discussed the Veteran's responses to the markers' questionnaire and found that the responses did not support evidence of an in-service sexual assault.  The January 2015 VA reviewer concurred with the February 2010 psychologist's conclusion.  The Duluth Vet Center counselor's testimony regarding evidence of post-assault markers was not probative.  Her belief that there had to be markers of behavior changes is based on her acceptance of the Veteran having been sexually assaulted in service.  Furthermore, the counselor was unable to explain her belief any further other than to say that the Veteran continued to be a good soldier even after having been sexually assaulted.  Otherwise, the counselor has not submitted any other evidence that details markers supportive of an in-service personal assault.  

The Board also finds that the weight of the competent evidence does not support the Veteran's reported sexual assault in service, or that a psychiatric disorder other than PTSD is attributable to service.  

Here, the Board assigns little probative weight to the Veteran's statements concerning the alleged in-service personal and sexual assaults.  The Veteran's reported history has been shown to be inconsistent, notwithstanding the Duluth Vet Center counselor's comments that the Veteran's remembrance of the traumatic events has been slow to emerge.  The VA psychologists who have reviewed the Veteran's claims folders and her extensive mental health history have not found such to be the case as compared to an exaggeration of the events over time of the trauma.  

With regard to her inconsistencies, as previously discussed, the Veteran's described events in service during her June 2004 VA examination that the examiner did not find met the criteria for PTSD.  Following the denial of her claim later that same month, the Veteran subsequently reported that she had been sexually abused and/or assaulted in Germany during her active service period.  In particular, in a November 2004 progress note from Bridge House, it was documented that the Veteran was seeking justice for a past sexual assault in Germany.  The clinician noted that "[the Veteran] just recalled this assault at most recent [VA] hospitalization though [the sexual trauma] was 17 years ago."  In a Bridge House progress note dated later in November 2004, it was noted, "[the Veteran] says she is flooded with bad memories at night, but at this point is not certain if her memories from Germany are real."  Thereafter, in a November 2012 VA mental health note, the Veteran reported that she had not reported the sexual assault during the June 2004 VA examination, "because she did not remember being assaulted until her hair fell out revealing a large scar during cancer treatment roughly one year ago."  Here, the Veteran's report in November 2012 that she hadn't remembered the assault until sometime in 2011 is inconsistent with her report in November 2004 in which she recalled the assault.  

Additionally, during her April 2013 Board hearing the Veteran alleged that while being assaulted in the shower she hit the middle of her upper back on the shower handrail.  The Veteran testified (per the hearing transcript), "And I have a bad vertebra in my back.  And I'm pretty sure that that - I'm positive it's from that.  I have no doubt in my mind, but I still have to live with it, you know."  The Veteran's testimony concerning the onset of a back disability and "bad vertebra" in service secondary to being assaulted in the shower is not consistent with the other evidence of record.  As noted previously, the Veteran suffered a post-service back injury in July 1990 while working as a licensed practical nurse (LPN).  The injury occurred when she attempted to lift an overweight patient.  A June 1993 private orthopedic consultation report reflects the Veteran's report that she had had no difficulty with her back prior to July 1990.  Furthermore, prior to the July 1990 injury, as noted above, the Veteran's friends identified her as a lively, strong, and active person.  

The Board also finds persuasive that the Veteran herself admitted to misstating facts.  In a May 2013 Duluth Vet Center progress note, it was noted:

[The Veteran] met with a [video telehealth] VA psychiatrist and said she lied to him about "everything" and is not sure why she does this or how she can be helped by doing this.  

The Board has considered and weighed the favorable statements from the Veteran's counselor at the Duluth Vet Center.  During the April 2013 Board hearing, the counselor testified that she had no doubt in her mind that the Veteran had been sexually assaulted in service.  When asked why, the counselor testified:

Some of it is intuition.  Some of it is - I don't know that a person would come up with the details that she's come up with, and been consistent in those details.  Her story - the way her story has changed over the years [as] more has come out, not - I think it was at this place, no I think it was at this place.  I think it's uncovered more and more rather than changed.  

The Board does not doubt the counselor's sincere belief that the Veteran was in fact sexually assaulted in service.  Nonetheless, she has never addressed the June 2004 VA examination report and the Veteran's history at that time, which does not reflect that a sexual assault occurred.  Furthermore, there is no indication that the counselor has ever reviewed the Veteran's claims folders.  In light of the Board's finding that the Veteran is not a credible historian, the counselor's opinions and conclusions based on the Veteran's history carry little if any probative weight.  

As such, the Board finds the weight of the competent evidence, to include the Veteran's statements, does not support that the Veteran had an in-service traumatic stressor that supports a diagnosis of PTSD.  

Additionally, as discussed above, the January 2015 VA psychologist reviewed the Veteran's claims file and the psychiatric diagnoses reported by clinicians since the Veteran filed her claim for a psychiatric disability, to include PTSD, in December 2003.  The VA psychologist found that there was evidence in the claims folders that supported a diagnosis of borderline personality disorder and also PTSD.  Neither of these disorders has been attributed to the Veteran's active service period.  

The Board also notes that in statements and testimony, the counselor from the Duluth Vet Center has expressed her belief that the Veteran's reported childhood PTSD was aggravated by her active service.  The counselor does not provide any rationale or explanation for opinion, although it appears that her opinion is based on acceptance of the Veteran's reported sexual assault in service.  As noted previously, the Board is accepting that the Veteran was sound at the time of her entry onto active service.  Nonetheless, her STRs do not reflect treatment for any psychiatric problems or issues and the Veteran denied any such problems at discharge in January 1987.  Otherwise, not until the Veteran's back injury in July 1990 does the evidence reflect the Veteran's post-service treatment for depression, which the evidence reflects was in response to a back injury that caused limitations in the Veteran's daily activities.  Thus, the Board does not find evidence that any psychiatric disorder began during service or was otherwise aggravated thereby.   

Therefore, based on the discussion above, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied. The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


